

EXHIBIT 10.14
 
HANA BIOSCIENCES, INC.
 
RESTRICTED STOCK AGREEMENT
 


 
This Restricted Stock Agreement (this “Agreement”) made effective as of May 9,
2006, is by and between Hana Biosciences, Inc., a Delaware corporation having a
place of business at 400 Oyster Point Boulevard, Suite 215, South San Francisco,
California 94080 (the “Company”), and Gregory I. Berk (“Executive”).
 
 
INTRODUCTION
 
A.  The Company has adopted the 2004 Stock Incentive Plan (the “2004 Plan”) to
increase stockholder value and to advance the interests of the Company by
furnishing a variety of economic incentives, including restricted stock,
designed to attract, retain and motivate employees.


B.  The Board of Directors of the Company (the “Committee”) believes that
entering into this Agreement with Employee is consistent with the stated
purposes for which the 2004 Plan was adopted.
 
AGREEMENT
 
Now, Therefore, it is agreed as follows:
 
1.  Grant of Stock. Subject to the terms and provisions of this Agreement and
the Company’s 2004 Plan, the Company hereby grants to Executive Twenty Two
Thousand (22,000) shares of Company common stock (the “Shares”). Upon the
execution of this Agreement, the Shares shall be registered on the books of the
Company, and the Company shall cause the transfer agent and registrar of its
common stock to issue a certificate in Executive’s name evidencing the Shares
(the “Stock Certificate”). Executive shall immediately thereafter deposit with
the Company, together with a stock power endorsed in blank by Executive, the
Stock Certificate to be held by the Company until such time as the restrictions
set forth herein and under the 2004 Plan have lapsed pursuant to paragraph 4 of
this Agreement. The Stock Certificate shall bear a legend in substantially the
following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions of a Restricted Stock
Agreement dated May 9, 2006 entered into between the registered owner and the
Company. A copy of the agreement is on file in the office of the secretary of
the Company.
 
2. Rights of Executive. Upon the execution of this Agreement and issuance of the
Shares, Executive shall become a stockholder with respect to the Shares and
shall have all of the rights of a stockholder with respect to the Shares,
including the right to vote the Shares and to receive all dividends and other
distributions paid with respect to the Shares; provided, however, that the
Shares shall be subject to the restrictions set forth in paragraph 3 of this
Agreement.
 
3. Restrictions. Executive agrees that, in addition to the restrictions set
forth in the 2004 Plan, at all times prior to the vesting of the Shares as
contemplated by paragraph 4 hereof:
 

--------------------------------------------------------------------------------


(a) Executive shall not sell, transfer, pledge, hypothecate or otherwise
encumber the Shares; and
 
(b) If Executive’s employment with the Company is terminated for any reason
whatsoever, or Executive violates the terms of any confidentiality agreement,
non-solicitation covenant or covenant not to compete, however delineated, then,
subject to paragraph 4 hereof, Executive shall, for no consideration, forfeit
and transfer to the Company all of the Shares that remain subject to the
restrictions set forth in this paragraph 3.
 
4. Lapse of Restrictions. The restrictions set forth in paragraph 3 shall lapse
(i) with respect to Eleven Thousand (11,000) Shares on November 1, 2006, and
(ii) with respect to the remaining Eleven Thousand (11,000) Shares on November
1, 2007. Upon request of Executive at any time after the date that the
restrictions set forth in paragraph 3 of this Agreement have lapsed and the
Shares have become vested, free and clear of all restrictions, except as
provided in the 2004 Plan, the Company shall remove any restrictive notations
placed on the books of the Company and the Stock Certificate in connection with
such restrictions.
 
5. Copy of 2004 Stock Incentive Plan. By the execution of this Agreement,
Executive acknowledges receipt of a copy of the 2004 Plan, the terms of which
are hereby incorporated herein by reference and made a part hereof by reference
as if set forth in full.
 
6. Administration. This Agreement shall at all times be subject to the terms of
the 2004 Plan. The Board of Directors of the Company (the “Board”) or, if
delegated to a committee of the Board of Directors of the Company under the 2004
Plan, the committee (the “Committee”) shall have the sole and complete
discretion with respect to all matters reserved to it by the 2004 Plan and
decisions of the Board or the Committee with respect thereto and to this
Agreement shall be final and binding upon Executive. In the event of any
conflict between the terms of this Agreement and the 2004 Plan, the provisions
of the 2004 Plan shall govern and control.
 
7. Continuation of Employment. This Agreement shall not confer upon Executive,
and shall not be construed to confer upon Executive, any right to continue in
the employ of the Company for any period of time, and shall not limit the rights
of the Company in its sole discretion (absent any other agreements to the
contrary), to terminate the employment of Executive at any time, with or without
cause, for any reason or no reason, or to change Executive’s job
responsibilities or rate of compensation.
 
8. Withholding of Tax. To the extent that the receipt of the Shares or the lapse
of any restrictions thereon results in income to Executive for federal or state
income-tax purposes, Executive shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Executive fails to do so, the
Company is authorized to withhold from any cash or stock remuneration then or
thereafter payable to Executive any tax required to be withheld by reason of
such resulting compensation income. The Executive may have Shares withheld to
satisfy the withholding tax obligation pursuant to an election under the 2004
Plan.
 
9. Section 83(b) Election. Executive understands that he (and not the Company)
shall be responsible for his own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of the
transactions contemplated by this Agreement. Executive shall rely solely on the
determinations of his tax advisors or his own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters. Executive understands that Section 83 of the Code taxes
as ordinary income the difference between the amount paid for the Shares and the
fair market value of the Shares as of the date any restrictions on the Shares
lapse. In this context, “restriction” includes without limitation the vesting
restrictions set forth in paragraph 4 hereof. “Restriction” with respect to
officers, directors and 10% stockholders also means the period during which such
officer, director and 10% stockholders could be subject to suit under Section
16(b) of the Securities Exchange Act of 1934 in connection with a sale.
Executive understands that Executive may elect to be taxed at the time the
Shares are received rather than when and as the restrictions on the Shares lapse
or expire by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days from the date of the acquisition. In the
event Executive files an election under Section 83(b) of the Code, such election
shall contain all information required under the applicable treasury
regulation(s) and Executive shall deliver a copy of such election to the Company
contemporaneously with filing such election with the Internal Revenue Service.
 
2

--------------------------------------------------------------------------------


EXECUTIVE ACKNOWLEDGES THAT IT IS EXECUTIVE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(B) OF THE CODE, EVEN IF
EXECUTIVE REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON
EXECUTIVE’S BEHALF.
 
10. Governing Law. This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Delaware applicable to contracts executed
and to be performed therein.
 
11. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and Executive.
 
12. Entire Agreement. This Agreement embodies the entire agreement made between
the parties hereto with respect to matters covered herein and shall not be
modified except in accordance with paragraph 11 of this Agreement.
 
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute but
one and the same agreement. Signatures hereto may be delivered by facsimile or
other means of electronic transmission, and signatures so delivered shall be
valid and binding to the same extent as original signatures.
 
SIGNATURES APPEAR ON FOLLOWING PAGE
 


 
3

--------------------------------------------------------------------------------



In Witness Whereof, the parties have executed this Restricted Stock Agreement to
be effective as of the date first set forth above.
 

        HANA BIOSCIENCES, INC.:  
   
   
    By:   /s/ John P. Iparraguirre    

--------------------------------------------------------------------------------

John P. Iparraguirre
Vice President, Chief Financial Officer
        EXECUTIVE:    
 
 
    /s/ Gregory I. Berk  

--------------------------------------------------------------------------------

Gregory I. Berk    


 
 
4

--------------------------------------------------------------------------------


 